Citation Nr: 1211294	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not shown in active service or within one year after discharge, and there is no competent evidence of a link between the Veteran's current bilateral hearing loss and his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  October 2005, May 2006, and March 2010 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006 and March 2010 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs) and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he has had treatment with VA or that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  An adequate VA examination was conducted in November 2009.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner supported his conclusion with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Other organic diseases of the nervous system, including sensorineural hearing loss, are chronic diseases for the purpose of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that he is entitled to service connection for bilateral hearing loss.

The STRs do not show any complaints or treatment related to hearing loss.

At November 1999 private treatment records the Veteran complained that his ears were plugged up.  The Veteran was diagnosed with serous otitis.  In January 2003, the Veteran complained that his left ear was plugged.  A February 2003 audiogram showed high tone hearing loss at 6000 to 8000 Hertz.

The Veteran wrote in his May 2005 claim that he believes that his hearing loss was a direct result of his duties as a combat engineer.  As part of his duties, he blew up trees, built landing zones, built and repaired bridges, and worked in a rock quarry.

A September 2005 audiogram from private treatment showed auditory thresholds of approximately 30 decibels at 4000 Hertz, going up to approximately 40 decibels at 8000 Hertz.  

The Veteran wrote in his July 2006 Notice of Disagreement that during his military service he was often called upon to help in the clearing of fire bases, landing zones, open fields of fire, and bridges.  He continued that he had not been exposed to any type of noise that is anywhere near the level he was exposed to in the military in any of his civilian occupations.  

The Veteran had a VA examination in November 2009.  When asked if he had hearing loss, he replied, "I don't believe so, sometimes [I] don't hear lower type voices."  He said that he had trouble hearing in restaurants and was first aware of hearing problems eight years before.  The Veteran did not believe that he had hearing problems during his military service.  He had never worn hearing aids.  After service, he was a heavy equipment operator for 28 years and used ear protection.  He hunted twice a week without using ear protection, and he went target shooting and used ear protection.

On the audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
50
LEFT
15
30
35
30
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.

The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The claims file was reviewed, and it was noted that a hearing test at enlistment was normal except for mild loss at 500 Hertz in the left ear.  A hearing test at separation showed normal hearing in both ears.  The examiner did not feel that the test from separation was reliable because thresholds of -10 decibels were recorded at all frequencies for both ears, which is unlikely.

The examiner opined that the Veteran's hearing loss is less likely than not caused by noise exposure in military service.  The rationale was that the Veteran reported being aware of hearing problems about eight years before and denied having problems during service.  The Veteran's reports of the hearing loss having a later onset made it more likely that it was caused by occupational noise exposure.  Furthermore, the Veteran reported hunting without ear protection and he is right handed.  The examiner did not know whether the greater hearing loss in the left ear was associated with the Veteran being a right-handed shooter.

The Veteran is competent to report symptoms related to his bilateral hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson, the Veteran is not competent to render a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The only competent and probative opinion of record is from the November 2009 VA examiner.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by noise exposure in service.  The opinion is of probative value because the examiner provided a rationale, specifically noting the Veteran's own report that the symptoms did not begin until after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

Given the absence of any applicable presumptions and the absence of competent evidence linking the current bilateral hearing loss to service, the preponderance of the evidence is against the service connection claim.  There is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

At February 2003 private treatment, the Veteran complained of loud, intermittent left tinnitus.  Impacted earwax was removed but the tinnitus persisted.  Later in February 2003, the Veteran said that his tinnitus was better but was still present.  In March 2003 that Veteran said that Allegra had helped but that the tinnitus was worsening again.

The Veteran wrote in his May 2005 claim that he believes that his tinnitus was a direct result of his duties as a combat engineer.  On his November 2007 VA Form 9, the Veteran wrote that the ringing in his ears was present during active duty but that he did not complain because he felt that others would think he was crazy.

At the November 2009 VA examination, the Veteran said that he noticed tinnitus ten years before.  He also said that a gland was removed 13 years before due to cancer and that he noticed tinnitus about a year after that.  The Veteran denied a history of ear pathology or vertigo.  The tinnitus was in the left ear only and was persistent.  It was moderate in severity, was sometimes present when the Veteran woke up, was rated 10 out of 10 in severity, and was a 5 out of 10 in loudness.

The examiner wrote that he reviewed the claims file and he opined that it was less likely than not that the tinnitus was caused by noise exposure in service.  The rationale was that the tinnitus was first noticed about ten years before.

The Veteran is competent to state that he had some tinnitus during service.  See Layno, 6 Vet. App. 470.  There is no reason to question the truth of his statement and his November 2007 statement that he had some tinnitus during service is credible.  The VA examiner's opinion cannot be given probative value because he did not consider that the Veteran had some tinnitus during his active service.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, an addendum to the opinion must be obtained before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.   Obtain an examination report addendum from the examiner who conducted the November 2009 examination.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination report addendum.  If the November 2009 examiner is not available, the RO should request review of the Veteran's claims file by another provider.  

After review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's tinnitus is related to his military service.

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.  The examiner is to accept as fact that the Veteran had ringing in his ears during service and the rationale must include discussion of the Veteran's November 2007 statement that he had tinnitus during service.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


